Citation Nr: 1115495	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a claim entitlement to service connection for disc bulges at L4-5 and L5-S1, has been received.

2.  Entitlement to service connection for disc bulges at L4-5 and at L5-S1.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected depression.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2010 rating decisions by which the RO, in pertinent part, denied the benefits sought herein.

The Board observes that the issue of entitlement to TDIU appears to have been raised by the record.  The Board is remanding it for further development consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.

The RO previously denied service connection for disc bulges at L4-5 and L5-S1 in a September 2002 rating decision that became final.  38 C.F.R. § 20.1103 (2010).  In the December 2008 rating action, the RO denied the claim after concluding that new and material evidence, sufficient to reopen it had been received.  In the July 2009 Statement of the Case, the RO indicated that it was considering the claim on the merits as it was determined that new and material evidence had been submitted.  A previously decided claim cannot be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Regardless of RO action, however, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.

In April 2009 the Veteran testified at a hearing before a Decision Review Officer at the RO.  In December 2010, the Veteran and his mother testified at a hearing before the undersigned Veterans Law Judge, also at the RO.  Transcripts of the hearings have been associated with the claims file.

The issues of entitlement to an evaluation in excess of 30 percent for service-connected depression and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By September 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for disc bulges at L4-5 and L5-S1; although he was sent notice of the RO's decision, the Veteran did not file a timely appeal regarding that decision.

2.  The evidence associated with the claims file subsequent to the September 2002 rating decision is not duplicative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for disc bulges at L4-5 and L5-S1.

3.  The disc bulges at L4-5 and L5-S1 are the proximate result of service-connected orthopedic disabilities related to an in-service excision of a benign tumor from the left femur.



CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Since the final September 2002 rating decision, new and material evidence has been received to reopen the claim of service connection for disc bulges at L4-5 and L5-S1.

3.  Service connection for disc bulges at L4-5 and L5-S1 is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Regarding the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service.  Id.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).

In a September 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for disc bulges at L4-5 and L5-S1 on the basis that the condition was not shown to be related to the service-connected orthopedic disabilities but rather to the degenerative process.  The Veteran was provided notice of the decision and of his appellate rights.  He did not perfect timely appeals.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the September 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2002 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2002 rating decision consisted of the service treatment records that did not reveal a low back disability of any sort.  The service treatment records also indicated that the Veteran underwent an excision of a benign lesion from the left femur.  In July 1993, the Veteran underwent a VA general medical examination.  The examination report reflects a diagnosis of rule out osteoarthritis of the lumbar spine.  On VA bones examination in December 1997, the examiner noted that the Veteran walked with a limp, favoring the left knee.  There was also limitation of motion of the low back.  The examiner diagnosed probable degenerative osteoarthritis and degenerative disc disease of the lumbar spine.  On April 1998 VA joints examination, the Veteran complained of low back pain.  The examiner ordered an X-ray study that revealed a normal lumbosacral spine.  The examiner indicated that he could assign no spinal diagnosis.  An October 1998 magnetic resonance imaging (MRI) of the lumbar spine showed minimal broad-based disc bulges at L4-5 and L5-S1 without evidence of significant central canal neural foraminal stenosis.  On July 2002 VA spine examination, the examiner observed two scars above the iliac crest that corresponded to the donor site for a bone graft conducted in service pursuant to the left femur tumor excision.  The examiner noted normal low back range of motion and indicated that low back X-ray studies demonstrated no significant abnormalities.  The examiner indicated that the disc bulges observed during the October 1998 MRI were related to degenerative processes and had no relationship with the service-connected surgical residuals.  The examiner indicated, furthermore, that the Veteran's occasional low back pain was related to lumbar strain.  An addendum to the examination report indicated that the Veteran's disc bulges were not related to the service-connected orthopedic conditions.  On July 2002 VA bones examination, the examiner noted that X-ray studies showed osteophytes over the sacroiliac joints.  The examiner diagnosed left sacroiliac osteoarthritis.

Potentially relevant evidence received subsequent to the September 2002 rating decision consists of a March 2003 private medical report showing axial lumbosacral back pain and other unconfirmed diagnoses and a June 2003 private medical report reflecting a history of lumbar spondylosis.  An August 2005 VA treatment record shows complaints of low back pain and negative MRI findings as well as sacroiliac dysfunction.  Also of record is a November 2005 report of MGC, M.D. reflecting low back pain since the in-service osteoma excision.  In January 2009, Dr. MGC wrote that he had reviewed the Veteran's medical records to include service treatment records and that the Veteran's bulging discs were directly related to the in-service left leg and hip surgery, which caused stress on the spine.  In June 2009, the Veteran was afforded a VA spine examination.  The examiner opined that it was unlikely that any current low back condition was related to the in-service excision of the non-ossifying fibroma from the left femur.  The examiner explained that there was no record of in-service treatment for the back and that the Veteran's gait, although altered, was not altered in a manner that would have an impact upon the lumbar discs.  After September 2002, the Veteran also testified at two hearings.  The hearing testimony makes apparent that Dr. MGC has been the Veteran's primary care physician for many years.

The Board has reviewed the evidence since the September 2002 rating decision and has determined that it is new, as it was not of record prior to the issuance of the September 2002 rating decision.  The aforementioned evidence, moreover, is new and material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran has a current low back disability that is related to his period of active duty service or to another service-connected disability.  For the first time, there is competent evidence to suggest a link between current low back problems and service-connected disabilities stemming from an in-service excision of a benign tumor from the left femur.  

Thus, the Board finds that the newly added evidence relates to unestablished facts necessary to substantiate the Veteran's claim of service connection for a low back disability.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for a low back disability is reopened.

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is now required.  Because the RO has already considered the issue of entitlement to service connection on a de novo basis, in the July 2009 Statement of the Case, and because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board observes that there are two competing probative medical opinions herein.  There is the January 2009 opinion of Dr. MGC and the June 2009 VA medical opinion.  The Board finds no evidence that would convincingly discredit either opinion.  Indeed, in the Board's view, neither argument is more probative of the issue at hand.  The VA examiner's opinion seems to be based on a very thorough examination of the Veteran.  On the other hand, Dr. MGC has been intimately acquainted with the Veteran for many years as his primary care physician.  Because both medical opinions are, for different reasons, equally sound, the evidence for and against the claim is in relative equipoise, and the Veteran must, therefore, prevail.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The claim of entitlement to service connection for a disc bulge at L4-5 and L5-S1 is reopened.

Service connection for a disc bulge at L4-5 and L5-S1 is granted.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the remainder of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that in order for the record to be complete, records from the Tampa VA Medical Center (MC) dated from October 10, 2008 to the present and records from the VA Bay Pines VA Healthcare System dated from June 24, 2009 to the present must be associated with the claims file.

Next, at his hearing, the Veteran indicated that he would be applying for disability benefits from the Social Security Administration (SSA) after receiving disability retirement benefits from the City of Tampa, his employer.  The latter has occurred.  As such, the RO must make a request for records related to the Veteran's SSA disability claim.  The Board observes that the RO has made such a request in the past, but such request was probably premature.  

Next, the Veteran has indicated that his psychiatric symptoms have worsened.  As such, a VA psychiatric examination to determine the current severity of the Veteran's service-connected depression must be conducted as outlined below.

Finally, regarding the TDIU claim, a VA medical examination must be conducted in order to determine whether the Veteran's service-connected disabilities, in and of themselves, render the Veteran unable to secure or maintain substantially gainful employment.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file clinical records from the Tampa VAMC dated from October 10, 2008 to the present and records from the VA Bay Pines VA Healthcare System dated from June 24, 2009 to the present.  

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Schedule a VA psychiatric examination to determine the current severity of the Veteran's service-connected depression.  All symptoms and manifestations should be described in detail, and a global assessment of functioning score should be assigned and explained.  The examiner should also described the extent to which PTSD affects the ability to obtain or retain gainful employment.  A full rationale for all opinions and conclusions should be provided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.

6.  Undertake any other development deemed necessary and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


